[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Brown v. Ohio Dept. of Rehab. & Corr., Slip Opinion No. 2014-Ohio-2348.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-2348
       THE STATE EX REL. BROWN, APPELLANT, v. OHIO DEPARTMENT OF
                   REHABILITATION & CORRECTION, APPELLEE.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
     it may be cited as State ex rel. Brown v. Ohio Dept. of Rehab. & Corr.,
                         Slip Opinion No. 2014-Ohio-2348.]
Mandamus—Action seeking jail-time credit is moot after inmate is released from
        prison—Appeal dismissed.
       (No. 2013-1567—Submitted May 13, 2014—Decided June 5, 2014.)
              APPEAL from the Court of Appeals for Franklin County,
                           No. 13AP-188, 2013-Ohio-4061.
                               _____________________
        Per Curiam.
        {¶ 1} We dismiss this appeal from the Tenth District Court of Appeals as
moot. Appellant, David E. Brown, filed an action for a writ of mandamus to
compel appellee, the Ohio Department of Rehabilitation and Correction
(“ODRC”), to credit him with an additional 107 days of jail-time credit.
                               SUPREME COURT OF OHIO




        {¶ 2} However, according to the ODRC’s Offender Search website,
Brown was released from prison on November 25, 2013, and is now on
postrelease control. See http://www.drc.state.oh.us/OffenderSearch/details.aspx?
id=A598641 (accessed May 20, 2014). Because he has served his full term of
incarceration, his action in mandamus seeking jail-time credit is moot.1 State ex
rel. Gordon v. Murphy, 112 Ohio St.3d 329, 2006-Ohio-6572, 859 N.E.2d 928,
¶ 6; State ex rel. Compton v. Sutula, 132 Ohio St.3d 35, 2012-Ohio-1653, 968
N.E.2d 476, ¶ 5.
        {¶ 3} We therefore dismiss Brown’s appeal.
                                                                      Appeal dismissed.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _____________________
        David E. Brown, pro se.
        Michael DeWine, Attorney General, and Peter L. Jamison, Assistant
Attorney General, for appellee.
                            ________________________




1
  An event that causes a case to become moot may be proved by extrinsic evidence. Pewitt v.
Lorain Corr. Inst., 64 Ohio St.3d 470, 472, 597 N.E.2d 92 (1992).




                                            2